Citation Nr: 0918711	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1944 to April 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At this hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss has been shown by competent 
medical evidence to be causally related to the Veteran's 
military service.

2.  Tinnitus has been shown by competent medical evidence to 
be causally related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition reached in this case, the 
Board finds that VA has met its VCAA duty to assist the 
Veteran in the development of the claims on appeal and that 
no discussion of VCAA compliance is necessary at this time.

Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that his bilateral hearing loss and 
bilateral tinnitus are due to noise exposure during his 
service in World War II.  Specifically, he contends that he 
was exposed to gunfire and engine noise while serving as a 
seaman aboard a naval ship.  His DD Form 214 confirms that he 
was a Seaman, First Class, in the Navy.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of either bilateral 
hearing loss or tinnitus.  His April 1946 separation 
examination revealed normal hearing in both ears.

At a VA examination in June 2000, the Veteran denied tinnitus 
as well as any decrease in hearing.  (However, on his June 
2008 VA Form 9, he argued that he was not asked about his 
hearing at this June 2000 examination.)  At a VA audiological 
examination in December 2001, the Veteran was diagnosed with 
moderately-severe sensorineural hearing loss in the right ear 
and severe sensorineural hearing loss in the left ear.  He 
was fitted for hearing aids on that occasion.  At a VA 
audiological examination in August 2007, the Veteran reported 
that he was exposed to gunfire and engine noise from the 
naval ship on which he was stationed during World War II.  He 
also reported having bilateral tinnitus, which sounded like 
crickets, since his time in the Navy.  After examining the 
Veteran, the examiner stated the following: "Based on the 
[Veteran's] history of military noise exposure and 
configuration of hearing loss, it is as likely as not that 
the hearing loss and tinnitus are service-connected."

In a January 2009 statement, the Veteran's private doctor of 
several years stated that, during the Veteran's tour of duty 
in the Navy, he received a lot of sound trauma from the 
artillery and cannon fire from the ships that he was assigned 
to.  The private doctor went on to state the following: 
"There is no doubt in my mind that this [in-service sound 
trauma] caused damage which has led to his hearing loss."

At his March 2009 Travel Board hearing, the Veteran testified 
with regard to his alleged in-service noise exposure, 
claiming that he was exposed to gunfire while serving as a 
seaman aboard a ship in the Navy.  The Veteran reported that 
he did not have any hearing protection during such exposure.  
The Veteran's wife testified that she remembered the Veteran 
having hearing problems as long ago as when he first came 
home from war.  The Veteran stated that he had begun to 
experience a "cricket sound" in his ears right after he was 
discharged from service and that he still had constant 
ringing in his ears currently.  In the time between his 
discharge from service and the present day, the Veteran 
testified that he could not remember being exposed to loud 
noises while performing his occupational duties as a 
construction worker and electrician.

Given the medical and lay evidence outlined above, and after 
resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's bilateral hearing loss and bilateral 
tinnitus were incurred due to noise exposure in active 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).  Significantly, both the August 2007 
VA examiner and the Veteran's private doctor opined that the 
Veteran's hearing disabilities were linked to noise exposure 
in service.  Therefore, the Board concludes that service 
connection for bilateral hearing loss and bilateral tinnitus 
is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


